COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Mack Watson, Jr. v. The State of Texas
Appellate case number:      01-21-00281-CR
Trial court case number:    1520070
Trial court:                263rd District Court of Harris County
        Appellant, Mack Watson, Jr., timely filed a notice of appeal of from the trial court’s
May 25, 2021 Judgment of Conviction by Jury. Appellant’s brief was initially due to be
filed by October 25, 2021. See TEX. R. APP. P. 38.6(a). On October 19, 2021, we granted
appellant’s first request for an extension of time, extending the deadline for appellant to
file his brief to December 10, 2021.
        On December 10, 2021, appellant filed his second motion to extend the deadline to
file his brief. In his motion, appellant requests the extension because “multiple exhibits . .
. are missing from the” reporter’s record, and the missing exhibits are necessary “for an
appropriate assessment of any potential appellate issues.” Appellant further states that a
request has been made to the court reporter for the preparation of a supplemental reporter’s
record including the missing exhibits. See TEX. R. APP. P. 34.6(d).
        Appellant requests that the deadline for filing his appellant’s brief be extended to
thirty days after the filing of the supplemental reporter’s record. The motion is granted.
      Appellant’s brief is due to be filed within thirty days of the filing of the
supplemental reporter’s record requested by appellant. Absent extraordinary
circumstances, no further extensions will be granted.
       It is so ORDERED.

Judge’s signature: ___/s/ Amparo Guerra_______
                    Acting individually  Acting for the Court

Date: ___December 16, 2021____